Per Curiam. —
This is an action in damages for the alienation of the affections of the plaintiff’s wife. It was before *408us on a former appeal, and was reversed and remanded for a new trial because of error in the instructions to the jury. Kenworthy v. Richmond, 86 Wash. 127, 149 Pac. 348. It is now before us on an appeal by Richmond from the judgment entered on the verdict of the jury rendered at the new trial. A sufficient statement of the issues will be found in the earlier opinion. The errors assigned suggest but two questions: (1) Is the evidence sufficient to sustain the verdict; and (2) is the verdict so excessive as to justify a new trial on the ground of passion and prejudice on the part of the jury.
We think it unnecessary to enter upon an extended review of the evidence. It is the rule undoubtedly, as the appellant contends, that, in order to justify a recovery, there must have been substantial evidence before the jury to the effect that the affections of the appellant’s wife were alienated and that the defendant caused, or aided in causing, such alienation. But, notwithstanding the able analysis of the evidence made by appellant’s learned counsel, we think there was substantial evidence in the record on both of these propositions. The facts leading to the conclusion are somewhat complicated and interwoven, making it difficult to cite the specific instances of proof, but a reading of the evidence as a whole does not, to our minds, leave the question in doubt. This is as far- as we are permitted to go. The constitution provides that the right of trial by jury in causes of this character shall remain inviolate, and since we find substantial evidence tending to support the verdict, we have no warrant to interfere with the jury’s conclusion.
The verdict was for $5,000. While this sum seems large, it does not alone indicate passion and prejudice. A verdict for a much larger sum — $15,000—was sustained by us in the somewhat similar case of Speck v. Gray, 14 Wash. 589, 45 Pac. 143. In that case, it was recognized that the amount of the award was peculiarly within the province of the jury, and that the court would not be warranted in in*409terfering with the verdict unless the amount awarded was so grossly excessive as to shock the moral sense. In the case before us, the appellant’s participation in the transaction was for an immoral purpose, and there is evidence in the record of acts committed by the wife, induced by the cooperation of the defendants, so indiscreet, to say the least, as to lead not over-critical observers to believe that the purpose may have been accomplished. In such a case, the humiliation and disgrace the plaintiff feels because of the blight cast upon his own good name and the good name of his children justifies sustaining a much larger verdict than would be justified in a less extreme case; such, for instance, as in the more common one where the wrongful interference is by some member of the family of one of the parties to a marriage who feels disgraced by the marriage, or feels that the party thereto for whom the interference is made has been wronged and that his action may in a manner correct the wrong.
It is our conclusion that no reversible error appears in the record. The judgment will stand affirmed.